Citation Nr: 0434228	
Decision Date: 12/29/04    Archive Date: 01/05/05

DOCKET NO.  03-11 546	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a left knee 
disorder.

4.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
migraine headaches.

5.  Entitlement to a disability rating in excess of 30 
percent for service-connected idiopathic vitiligo of the 
extremities and trunk.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The veteran had active service from April 1979 to September 
1990.

This matter arises before the Board of Veterans' Appeals 
(Board) from a May 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Waco, Texas, 
that denied service connection for hearing loss, tinnitus, 
and a left knee disorder and denied entitlement to an 
increased rating for service-connected vitiligo.  The RO also 
reopened a claim for service connection for migraine 
headaches, and then denied service connection on the merits.  
However, the issue remains captioned as whether new and 
material evidence has been presented to reopen a claim for 
entitlement to service connection for migraine headaches, as 
set forth above.  See Barnett v. Brown, 8 Vet. App. 1, 4 
(1995) (Board has a legal duty to consider the requirement of 
whether new and material evidence has been submitted 
regardless of the RO's actions); Wakeford v. Brown, 8 Vet. 
App. 237 (1995) (VA failed to comply with its own regulations 
by ignoring issue of whether any new and material evidence 
had been submitted to reopen the veteran's previously and 
finally denied claims).  

The veteran appears to be arguing that a final August 1991 
rating decision that denied service connection for headaches 
was erroneous.  Accordingly, the issue of whether the August 
1991 rating decision denying service connection for headaches 
contained clear and unmistakable error is referred to the RO 
for appropriate action.

The issues of entitlement to service connection for bilateral 
hearing loss, tinnitus, and a left knee disorder, as well as 
entitlement to a disability rating in excess of 30 percent 
for service-connected idiopathic vitiligo of the extremities 
and trunk, are  addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In August 1991, the RO denied service connection for 
migraine headaches.  The veteran did not appeal this 
decision.

2.  Evidence received since the August 1991 RO decision does 
not relate to an unestablished fact necessary to substantiate 
the claim for service connection for  migraine headaches and 
does not raise a reasonable possibility of substantiating 
that claim.


CONCLUSIONS OF LAW

1.  The August 1991 RO decision which denied service 
connection for migraine headaches is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).

2.  The evidence received since the August 1991 RO decision 
is not new and material; thus, the requirements to reopen the 
claim of entitlement to service connection for migraine 
headaches have not been met.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and assist

VA has a duty to notify and assist the veteran in the 
development of facts pertinent to his claims.  See Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Concerning VA's duty to notify the 
appellant, in Pelegrini v. Principi, 17 Vet. App. 412 (2004), 
the Court of Appeals for Veterans Claims (Court) recently 
held that a VCAA notice letter consistent with 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b) must (1) inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim; (2) inform the 
claimant about the information and evidence that VA will seek 
to provide; (3) inform the claimant about the information and 
evidence the claimant is expected to provide; and (4) request 
or tell the claimant to provide any evidence in the 
claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  Id.  
The Court also held that a notice, as required by 38 U.S.C. 
§ 5103(a), must be provided to a claimant before the initial 
unfavorable agency of original jurisdiction (AOJ) decision on 
a claim for VA benefits.  

VA satisfied this duty by means of a letter to the veteran 
from the RO dated in October 2003 and the discussions in the 
May 2002 rating decision, the September 2003 Statement of the 
Case (SOC), and the February 2004 and July 2004 Supplemental 
Statements of the Case (SSOC).  

Although the section 5103(a) notice provided to the veteran 
in October 2003 was provided subsequent to the initial 
adjudication of this claim, any such error is nonprejudicial 
because, following receipt of content-complying notice, the 
veteran indicated, in a Statement in Support of Claim dated 
in August 2004, that he had no additional evidence to furnish 
and that he wished his appeal to the Board be expedited, and 
his representative, in a Statement of Accredited 
Representative in Appealed Case, dated in October 2004, that 
case was ready for the Board to make the appropriate 
decision.  The VA treatment records received subsequent to 
October 2003 were considered in the August 2004 supplemental 
statement of the case.  Accordingly, there is no indication 
that disposition of this claim would have been different had 
he received pre-adjudicatory notice pursuant to 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  The veteran has 
provided argument in support of his claims and submitted 
evidence and information as requested by VA.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c), (d) 
(2004).  The RO obtained the veteran's service medical 
records and post-service private treatment records, as 
discussed below.

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  
38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) 
(2003).  However, the provisions of 38 C.F.R. § 3.159(c)(4) 
apply to a claim to reopen a finally adjudicated claim only 
if new and material evidence is presented or secured.  
38 U.S.C.A. § 5103A also provides that nothing in the duty-
to-assist section shall be construed to require that a 
finally disallowed claim be reopened except when new and 
material evidence is presented or secured.

Accordingly, the requirements of the VCAA have been met by 
the RO to the extent possible.  Having determined that the 
duty to notify and the duty to assist have been satisfied, 
the Board turns to an evaluation of the veteran's claim on 
the merits.

Effective from August 29, 2001, the regulations defining "new 
and material evidence" were revised and clarify the types of 
assistance the VA will provide to a claimant attempting to 
reopen a previously denied claim.  38 C.F.R. §§ 3.156(a) and 
3.159(b).  These specific provisions are applicable only to 
claims filed on or after August 29, 2001.  As the veteran's 
claim was received in January 2002, the new regulatory 
criteria are applicable.

Migraine headaches

Service connection means that the facts, shown by evidence, 
establish that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated during service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2004).  

The veteran's service medical records disclose that upon 
entrance examination in March 1979, he denied a history of 
frequent or severe headaches.  Neurologic evaluation was 
normal.  In September 1988, he was diagnosed as having 
vascular headaches, probably migraine.  In April 1990, the 
veteran gave a history of migraine headaches for 20 years, 
which had not changed in quality.  He gave a similar history 
on medical board evaluation in July 1990 and was diagnosed as 
having common migraines, existed prior to service (EPTS).  

Following his separation from service, the veteran as 
afforded a VA examination in December 1990.  He again said 
that he had been having migraine headaches for the last 20 to 
21 years.  The examiner diagnosed atypical migraine 
headaches.

In August 1991, the RO denied entitlement to service 
connection for migraine headaches.  The RO determined that 
migraine headaches had existed prior to service and had not 
been aggravated beyond the natural progression as a result of 
service.  The veteran was notified of this decision and of 
his appellate rights by letter dated August 19, 1991.  He did 
not appeal this decision, thus it became final.  38 U.S.C.A. 
§§ 7105 (West 2002); 38 C.F.R. § 20.1103 (2004).  

Once a denial of a claim of service connection has become 
final, it cannot subsequently be reopened unless new and 
material evidence has been presented.  
38 U.S.C.A. § 5108.  New evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  For the 
limited purpose of determining whether to reopen a claim, the 
credibility of the evidence is to be presumed; however, this 
presumption no longer applies in the adjudication that 
follows reopening.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

In January 2002, the veteran requested that his claim of 
entitlement to service connection for migraine headaches be 
reopened.  He maintains that he never had migraine headaches 
prior to service and no medical evidence has been presented 
showing such headaches prior to service.  He further argues 
that even if migraine headaches were present prior to 
service, they were aggravated during service.

In support of his claim, the veteran provided VA outpatient 
treatment records dated from 2000 to 2004 which showed that 
he had been undergoing intermittent treatment for symptoms 
associated with chronic migraine headaches. 

The Board finds that new and material evidence has not been 
submitted to reopen the claim of entitlement to service 
connection for migraine headaches.  To the extent that the 
veteran contends that he did not have migraine headaches 
prior to service, this evidence is not new.  His statements 
are essentially a repetition of his previous assertions given 
upon entrance examination in 1979, and are basically 
cumulative and not new.  See Paller v. Principi, 3 Vet. App. 
535, 538 (1992) (distinguishing corroborative evidence from 
cumulative evidence).  Moreover, the lay statements 
concerning the onset and/or aggravation of this condition are 
not competent, and therefore, not material.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); see also Moray v. Brown, 5 
Vet. App. 211 (1993) (lay assertions of medical causation 
cannot serve as the predicate to reopen a claim under 
38 U.S.C.A. § 5108).  

To the extent that the additional VA medical records show 
treatment for headaches after service, they are cumulative.  
There was evidence before the RO in 1991 showing that the 
veteran suffered from migraine headaches after his separation 
from service, i.e., upon VA examination in December 1990.  
None of these records show that migraine headaches did not 
pre-exist service or had their onset during active service; 
nor does it show that if they did pre-exist service, they 
were aggravated beyond the normal progression of the 
disability during service.  Accordingly, these records do not 
relate to an unestablished fact necessary to substantiate the 
claim for service connection.  As such, the evidence does not 
raise a reasonable possibility of substantiating the claim of 
entitlement to service connection for migraine headaches.

Accordingly, the Board finds that the evidence received 
subsequent to the August 1991 RO rating decision is not new 
and material and does not serve to reopen the veteran's claim 
of entitlement to service connection for migraine headaches.  
38 C.F.R. § 3.156(a).


ORDER

New and material evidence having not been submitted, the 
claim of entitlement to service connection for migraine 
headaches is denied.


REMAND

The veteran contends that he has bilateral hearing loss which 
had its onset during service.  Service medical records show 
that he was diagnosed as having mild high frequency 
sensorineural hearing loss.  He has not been afforded a VA 
examination and it is unclear whether he has any current 
bilateral hearing loss that is etiologically related to his 
period of active service.  As such, the veteran should be 
afforded a VA examination in order to obtain an appropriate 
opinion.  See 38 C.F.R. § 3.159(c)(4) (2004).

The veteran also contends that he currently has tinnitus 
which was caused by exposure to loud noise during his period 
of service as a tank operator and crewman.  A review of his 
service personnel records reveals that his primary specialty 
during service was that of armor crewman.  He also acted as a 
tank driver and tank crewman.  In March 1983, May 1986, and 
January 1989 he was afforded audiologic evaluations following 
exposure in noise duties.  On remand, the veteran should be 
afforded a VA examination to determine whether he currently 
has tinnitus related to his active service.  See 38 C.F.R. 
§ 3.159(c)(4) (2004).

The veteran has indicated that he currently has a left knee 
disorder which is etiologically related to active service.  
Service medical records reveal that in 1980 and 1982, he was 
diagnosed as having lateral collateral ligament strain of the 
left knee.  A Physical Profile form dated in September 1987 
shows that he had his duty temporarily limited due to 
inflammation of the left knee.  The veteran has not been 
afforded a VA orthopedic examination and it is unclear 
whether he has any current left knee disability that is 
etiologically related to his active service.  As such, the 
veteran should be afforded a VA examination in order to 
obtain an appropriate opinion.  See 38 C.F.R. § 3.159(c)(4) 
(2004).

Finally, effective August 30, 2002, the schedular criteria 
for evaluating disabilities of the skin were amended.  See 67 
Fed. Reg. 49,590-49,599 (July 31, 2002).  Although the 
veteran has been advised of the new rating criteria, the most 
recent VA examination conducted in May 2003 was inadequate in 
that it did not provide current unretouched photographs of 
the veteran's service-connected idiopathic vitiligo of the 
extremities and trunk.  Certain provisions of the applicable 
rating criteria require such photographs be reviewed in 
determining whether a skin disorder is repugnant or otherwise 
disabling in character of manifestations.  On remand, the 
veteran should be afforded a VA skin examination so that the 
nature and extent of his service-connected idiopathic 
vitiligo of the extremities and trunk may be determined, and 
that unretouched color photographs may be included with the 
examination report.

Accordingly, this claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  The veteran should be afforded a VA 
ear/audiological examination.  The claims 
folder and a copy of this Remand must be 
made available to the examiner for review 
in conjunction with the examination of 
the veteran.  All test results should be 
clearly reported to allow for 
consideration under the provisions of 38 
C.F.R. § 3.385 (2004).  

The examiner should provide an opinion as 
to the etiology and likely date of onset 
of any bilateral hearing loss and 
tinnitus, to include stating whether it 
is at least as likely as not that either 
disability had its onset during active 
service or is related to any in-service 
disease or injury, including exposure to 
noise from service as a tank crewman and 
driver.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

2.  The RO should make arrangements for 
the veteran to be afforded a VA 
orthopedic examination.  The claims 
folder must be made available to and 
reviewed by the examiner, and the 
examiner must annotate the examination 
report that the claims folder was, in 
fact, reviewed in conjunction with the 
examination.  All necessary tests should 
be conducted and all clinical findings 
reported in detail.  

The examiner is requested to provide an 
opinion as to the diagnosis, approximate 
date of onset, and etiology of any left 
knee disorder found to be present.  The 
examiner should state whether it is at 
least as likely as not that any currently 
diagnosed left knee disorder had its 
onset during active service, or is 
related to any in-service disease, injury 
or incident.  

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

3.  The veteran should also be afforded a 
VA skin examination.  The claims folder 
must be made available to the examiner 
for review prior to the examination, and 
the examiner must annotate in the 
examination report that this has been 
accomplished.  

All pertinent symptomatology and findings 
associated with the veteran's service-
connected vitiligo should be reported in 
detail.  Unretouched color photographs 
should be included with the examination 
report.  

The examiner is asked to indicate the 
percentage of the veteran's entire body 
affected by his service-connected vitiligo; 
the percentage of the veteran's exposed 
areas affected by his service-connected skin 
disorder; and to comment on whether or not 
the skin disorder is manifested by 
ulceration or extensive exfoliation or 
crusting, or has systemic or nervous 
manifestations, or is exceptionally 
repugnant; or required constant or near 
constant systemic therapy such as 
corticosteroids or other immunosuppressive 
drugs during the past 12 months.  

The examiner must provide a comprehensive 
report including a complete rationale for 
all conclusions reached.

4.  Review the claims folder and ensure that 
the foregoing development actions have been 
conducted and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  

5.  Finally, readjudicate the veteran's 
claims, with application of all appropriate 
laws, regulations and case law.  If the 
decision with respect to any claim remains 
adverse to the veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded an appropriate period of time 
within which to respond thereto.

Thereafter, the claims are to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  He has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purpose 
of this REMAND is to comply with all due process 
considerations.  No inference should be drawn regarding the 
final disposition of these claims as a result of this action.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



